United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                  September 18, 2006
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk
                                  _____________________

                                         No. 06-30386

                                     Summary Calendar
                                  _____________________



       UNITED STATES OF AMERICA,

                                                    Plaintiff-Appellee,

              v.

       ROBERT SLEDGE,

                                                    Defendant-Appellant.

              __________________________________________________

                      Appeal from the United States District Court
                     for the Western District of Louisiana, Monroe
              __________________________________________________

Before REAVLEY, GARZA and PRADO, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed because the evidence supports the

verdict and the finding that Robert Sledge knowingly possessed the cocaine. It was proved

that Sledge controlled the car, made the trip to Houston to obtain property he placed in the


       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
trunk of the car, and the officer recovered the cocaine from the trunk.

AFFIRMED.




                                             2